Exhibit 10.16

EXECUTION VERSION

AMENDMENT NO. 4 TO LOAN AGREEMENT

THIS AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
dated as of January 30, 2015 (this “Amendment”), is among NICHOLAS FINANCIAL,
INC., a Florida corporation (the “Borrower”), BANK OF AMERICA, N.A., in its
capacity as agent (in such capacity, the “Agent”), and each of the Lenders party
hereto.

RECITALS:

A. The Borrower, the lenders from time to time party thereto (collectively, the
“Lenders”) and the Agent have entered into a Second Amended and Restated Loan
and Security Agreement dated as of January 12, 2010 (as heretofore modified,
supplemented or amended, the “Loan Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

B. The Borrower has requested that the Agent and the Lenders amend certain
provisions of the Loan Agreement and consent to the Borrower making an offer to
the public to purchase between $50,000,000 and $70,000,000 of the Parent’s
publicly traded shares of common stock.

C. Subject to the terms and conditions set forth below, the Agent and the
Lenders party hereto are willing to so amend the Loan Agreement and consent to
such Distribution.

In furtherance of the foregoing, the parties agree as follows:

Section 1. AMENDMENTS. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the Loan Agreement is amended as follows:

(a) The existing Section 1.1(b) of the Loan Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

“As of the Amendment No.4 Effective Date, the Commitments and Pro Rata Shares
for each of the Lenders are as set forth on Schedule 1.1 to this Agreement. On
the Amendment No.4 Effective Date, the Lenders shall make full cash Settlement
with each other either directly or through the Agent, as the Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments and each Lender’s Pro Rata Share of the Revolving Loans.”

(b) The existing definition of “Allowable Term Contracts” in Section 1.2 of the
Loan Agreement is deleted in its entirety and the following definition is
inserted in lieu thereof:

““Allowable Term Contracts” means (i) Eligible Contracts which are Direct Loan
Contracts with initial terms which provide for a scheduled maturity date of
greater than forty-eight (48) months and less than or equal to sixty (60) months
from the date of execution and (ii) Eligible Contracts of greater than sixty
(60) months and less than



--------------------------------------------------------------------------------

or equal to seventy-two (72) months from the date of execution with respect to
Eligible Contracts which are secured by a lien on a Vehicle which is less than
eight model years old at the time such Contract was originated (excluding the
model year in effect at the time the Contract was originated).”

(c) The existing definition of “Borrowing Base” in Section 1.2 of the Loan
Agreement is deleted in its entirety and the following definition is inserted in
lieu thereof:

““Borrowing Base” means, at any time, an amount equal to (a) the lesser of
(i) the Maximum Revolver Amount or (ii) the sum of (x) the Net Contract Payments
payable under all of the Borrower’s Allowable Term Contracts then outstanding
times the applicable Advance Rate and (y) the Net Contract Payments payable
under all of the Borrower’s other Eligible Contracts then outstanding times the
applicable Advance Rate; less (b) the sum of (i) the Bank Product Reserves and
(ii) all other reserves which the Agent deems necessary in the exercise of its
reasonable credit judgment to maintain with respect to the Borrower’s account,
including reserves for any amounts which the Agent or any Lender may be
obligated to pay in the future for the account of the Borrower; provided,
however, (A) the Older Vehicle Contract Borrowing Base included in calculating
the Borrowing Base shall not, at any time, exceed thirty percent (30%) of the
Gross Contract Payments payable under all Eligible Vehicle Contracts and the
Oldest Vehicle Contract Borrowing Base included in calculating the Borrowing
Base shall not, at any time, exceed five percent (5%) of the Gross Contract
Payments payable under all Eligible Vehicle Contracts; and provided, further,
however, that the Gross Contract Payments payable under all Uninsured Contracts
shall not constitute more than three percent (3%) of the Gross Contract Payments
payable under all Eligible Vehicle Contracts.”

(d) The existing definition of “Dealer Reserve Percentage” in Section 1.2 of the
Loan Agreement is deleted in its entirety and the following definition is
inserted in lieu thereof:

““Dealer Reserve Percentage” means the percent (to the extent positive),
calculated as of the last day of each month, equal to the remainder of (a) the
quotient (expressed as a percentage) of (i) the aggregate amount paid by
Borrower to third parties for the purchase of Contracts then outstanding,
arising from the credit sale of Vehicles, acquired by Borrower at any time prior
to and including the date on which the calculation is made, divided by (ii) the
aggregate “wholesale clean value” for all the Vehicles which are the subject of
such Contracts, minus (b) one hundred and five percent (105%). The “wholesale
clean value” shall be (i) such value as specified in the National Auto Research
Black Book (the “Black Book”) or (ii) the “clean trade-in” value as specified in
the National Automobile Dealers Association used car guide, in each case, as in
effect at the time Borrower purchased the subject Contracts. In the event that
the Black Book shall, at any time, cease to be published, then the Agent shall
thereafter select a comparable publication, as determined by the Agent in its
sole discretion, for determining the foregoing calculation.”

 

2



--------------------------------------------------------------------------------

(e) The existing definition of “Eligible Contract” in Section 1.2 of the Loan
Agreement is hereby amended by deleting clause (l) and clause (m) thereof in
their entirety and inserting the following in lieu thereof:

“(l) if the Contract is a Vehicle Contract, then:

(i) the Contract is secured by a first priority, perfected security interest in
a new or used Vehicle and the Borrower has filed all documents with the
department of motor vehicles and/or other appropriate agency of the state
wherein the Vehicle is registered and paid all appropriate fees such that the
Borrower is the registered first lien holder thereon;

(ii) no funds used to pay any payment due under the Contract and no funds used
to make the down payment for the Vehicle which is the subject of the Contract,
were borrowed by the Contract Debtor from the Borrower;

(iii) to the extent that the Contract balance includes sums representing the
financing of so-called “extended warranty plans,” such plans are (i) in
substantial compliance with all applicable consumer credit laws, including any
and all special insurance laws relating thereto, and (ii) underwritten by (x) a
major automobile manufacturer, or an affiliate thereof, or (y) an independent
reputable and financially sound insurance company;

(iv) the Vehicle securing repayment of the Contract is insured against loss,
with coverages and policy limits reasonably satisfactory to the Lender,
including collision coverage; and

(v) at any one time outstanding, the Net Contract Payments payable under
Eligible Contracts secured by Vehicles which were more than 10 model years old
at the inception thereof does not exceed 5% of the Net Contract Payments payable
under all Eligible Vehicle Contracts;”

“(m) If the Contract is a Direct Loan Contract then:

(i) the original term of the Contract does not exceed sixty (60) months;

(ii) (x) if the Contract is secured by a first priority, perfected security
interest in a new or used Vehicle and the Borrower has filed all documents with
the department of motor vehicles and/or other appropriate agency of the state
wherein the Vehicle is registered and paid all appropriate fees such that the
Borrower is the registered first lien holder thereon, the cash advance made in
connection with such Contract does not exceed the lesser of (1) Twenty-Five
Thousand Dollars ($25,000.00) or (2) 105% of the “wholesale clean value” of the
Vehicle and, in each case, the unpaid principal balance of such Contract and the
aggregate principal

 

3



--------------------------------------------------------------------------------

balance of all other Contracts owing by such Contract Debtor does not exceed
Twenty-Five Thousand Dollars ($25,000) or (y) in all other cases, any cash
advance made in connection with the Contract does not exceed Ten Thousand
Dollars ($10,000.00) and the unpaid principal balance of the Contract and the
aggregate principal balance of all other Contracts owing by a Contract Debtor
does not exceed Ten Thousand Dollars ($10,000);

(iii) if the Contract Debtor was or is a Contract Debtor under another Contract
previously originated or acquired by the Borrower, then the Contract Debtor’s
payment history under such prior or current Contract was satisfactory (which, in
the case of a prior Contract means that the Contract Debtor has paid such
Contract in full);

(iv) if the Contract Debtor is not a Contract Debtor under a Contract previously
originated or acquired by the Borrower, then the Contract Debtor’s credit
history is satisfactory to the Agent,

(v) repayment of the Contract is secured by a perfected security interest on the
Contract Debtor’s personal property or real property provided the real property
is taken as collateral out of an abundance of caution, and not as the primary
collateral for the Contract;

(vi) no portion of the loan evidenced by the Contract was made by the Borrower
to the Contract Debtor for the purpose of financing the Contract Debtor’s
payment of a down payment on a Vehicle which is the subject of a motor vehicle
retail installment contract or make any payment(s) necessary to cure any payment
default or deficiency or otherwise to bring the payments due under or with
respect to any Contract current;

(vii) no portion of the loan evidenced by the Contract was made by the Borrower
for the purpose of providing funds to the Contract Debtor to pay amounts owing
by the Contract Debtor on another Contract owing to the Borrower; and

(viii) at any one time outstanding, the Gross Contract Payments payable under
all Direct Loan Contracts does not exceed 10% of the Gross Contract Payments
payable under all Eligible Contracts;”

(f) The existing definition of “Maximum Revolver Amount” in Section 1.2 of the
Loan Agreement is deleted in its entirety and the following definition is
inserted in lieu thereof:

““Maximum Revolver Amount” means (i) prior to the Tender Offer Effective Date,
$150,000,000.00 and (ii) on the Tender Offer Effective Date and thereafter,
$225,000,000.”

 

4



--------------------------------------------------------------------------------

(g) The existing definition of “Older Vehicle Contract Borrowing Base” in
Section 1.2 of the Loan Agreement is deleted in its entirety and the following
definition is inserted in lieu thereof:

““Older Vehicle Contract Borrowing Base” means, as of any date of calculation,
the amount of the Gross Contract Payments under Eligible Vehicle Contracts which
are secured by a lien on a Vehicle which is eight to ten model years old at the
time such Contract was originated (excluding the model year in effect at the
time the Contract was originated).”

(h) The existing definition of “Oldest Vehicle Contract Borrowing Base” in
Section 1.2 of the Loan Agreement is deleted in its entirety and the following
definition is inserted in lieu thereof:

““Oldest Vehicle Contract Borrowing Base” means, as of any date of calculation,
the amount of the Net Contract Payments payable under Eligible Vehicle Contracts
which are secured by a lien on a Vehicle which more than ten model years old at
the time such Contract was originated (excluding the model year in effect at the
time the Contract was originated).”

(i) The existing definition of “Stated Termination Date” in Section 1.2 of the
Loan Agreement is deleted in its entirety and the following definition is
inserted in lieu thereof:

““Stated Termination Date” means January 30, 2018.”

(j) The following new definitions are inserted into Section 1.2 in proper
alphabetical order:

““Amendment No. 4 Effective Date” means January 30, 2015.”

““Parent” means Nicholas Financial, Inc., a Canadian holding company.”

““Tender Offer” means an offer by Borrower to the public to purchase shares of
common stock of the Parent traded on NASDAQ under the symbol NICK in a modified
“Dutch auction” process, which is conditioned on (i) a sufficient number of
shares being tendered for purchase such that the aggregate purchase price for
all such tendered shares is not less than $50,000,000 and (ii) the aggregate
purchase price for all tendered shares that are purchased does not exceed

$70,000,000 (with shares to all be purchased at the same price and at the lowest
price that would satisfy the conditions set forth in these clauses (i) and (ii),
the pro-rated purchasing of shares offered at such lowest price to the extent
applicable and the return of shares not so purchased).

““Tender Offer Effective Date” means the date that all of the following
conditions are met (provided that all such conditions are met on or before
May 29, 2015):

(i) the Tender Offer has been or is contemporaneously completed in accordance
with the offering documents, all applicable law, rules and regulations
(including

 

5



--------------------------------------------------------------------------------

those of the Securities and Exchange Commission or other Governmental Authority)
and all requirements of the depository or transfer agent, without any waivers,
consents, amendments or modifications that are not acceptable to the Agent and
Lenders, and without any action or objection pending from any Person;

(ii) amended and restated notes shall have been executed by Borrowers and
delivered to each Lender that requests issuance of an amended and restated note;

(iii) Borrower shall have paid to Agent a fee in the amount of $112,500, for the
ratable benefit of each Lender whose Commitment is increasing (as set forth on
Schedule 1.1) on the date of the Tender Offer Effective Date, based on its share
of the Commitment increase;

(iv) the representations and warranties made by the Borrower in Article 8 of the
Loan Agreement are true and correct on and as of the Tender Offer Effective Date
(and after giving effect to all transactions to occur on the Tender Offer
Effective Date), except to the extent that such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties are true and correct on and as of such earlier date;

(v) Agent shall have received a favorable written opinion of counsel acceptable
to Agent, as well as any local counsel to Borrower or Agent, each addressed to
Agent and each Lender and each substantially in form and substance reasonably
satisfactory to the Agent;

(vi) at least 3 business days before the Tender Offer Effective Date, the Agent
shall have received a certificate of a duly authorized officer of Borrower, in
sufficient quantity for each of the Lenders, certifying (i) that attached copies
of the certificate or articles of incorporation and by-laws of the Borrower are
true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing the increased
borrowings and the Tender Offer is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to the Tender
Offer and this Amendment and (iii) providing a calculation of Availability on
the Tender Offer Effective Date and after giving effect to all transactions and
Borrowings to occur or be made on such date ;

(vii) Availability on the Tender Offer Effective Date and after giving effect to
all transactions and Borrowings to occur or be made on such date, shall not be
less than 15,000,000.

(viii) Agent shall have received a certificate, in form and substance
satisfactory to it and in sufficient quantity for each of the Lenders, from a
knowledgeable Senior Officer of Borrower Agent certifying that, no Default or
Event of Default exists on the Tender Offer Effective Date prior to and
immediately after giving effect to the completion of the Tender Offer and the
transactions and Borrowings to occur on the Tender Offer Effective Date;

 

6



--------------------------------------------------------------------------------

(ix) Borrowers shall have paid all fees and expenses required to be paid to
Agent and Lenders on the Tender Offer Effective Date, including all reasonable
and documented out-of-pocket legal fees and expenses of counsel to Agent.

(k) The last sentence of Section 4.2 of the Loan Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

“If this Agreement is terminated at any time prior to the Stated Termination
Date, whether pursuant to this Section or pursuant to Section 11.2, the Borrower
shall pay to the Agent, for the account of the Lenders, an early termination fee
equal to (i) one half of one percent (0.5%) of the Maximum Revolver Amount if
such termination occurs more than one year prior to the Stated Termination Date,
or (ii) one quarter of one percent (0.25%) of the Maximum Revolver Amount if
such termination occurs within the year prior to the Stated Termination Date.”

(l) Section 6.7 of the Loan Agreement is hereby amended by deleting clause
(e)(v) thereof in its entirety and inserting the following is inserted in lieu
thereof:

“(v) the “wholesale clean value” (as defined in Dealer Reserve Percentage) for
the Vehicle;”

(m) Section 6.7 of the Loan Agreement is hereby amended by inserting the
following new clause (h) at the end of clause (g) thereof, deleting “and (h)”
and inserting in lieu thereof “and (i)” thereof:

“(h) books and records consisting of data tape information prepared as of the
close of business of the previous month, in form reasonably satisfactory to
Agent;”

(n) The existing Section 9.23 of the Loan Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

“9.23 Limitation on Bulk Purchases. Borrower shall not, without Agent’s prior
written consent (which Agent may withhold in its sole and absolute discretion),
acquire for a purchase price greater than $500,000 any Contracts as part of a
Bulk Purchase Transaction, provided, however that Borrower may, without the
consent of Agent, acquire for a purchase price of $3,000,000 or less per annum
Contracts as part of a Bulk Purchase Transaction provided the Borrower has
Availability sufficient to consummate the Bulk Purchase Transaction prior to,
and without giving effect to, the Bulk Purchase Transaction. The phrase ‘Bulk
Purchase Transaction’ shall mean the purchase, on a group or aggregate basis, of
Contracts originated by third parties, in one or a series of related
transactions, from a seller or affiliated sellers, where Borrower’s decision to
purchase the Contracts is based primarily on criteria other than the
creditworthiness of the individual Contract Debtors who are the Contract
obligors.”

 

7



--------------------------------------------------------------------------------

(o) Section 9.31 of the Loan Agreement is hereby amended by deleting the second
sentence thereof in its entirety and inserting the following in lieu thereof:

“Without limiting the generality of the foregoing, Borrower’s policy shall
provide, as a minimum, that on the last business day of each month, the Borrower
shall charge off the unpaid balance of any Contract with respect to which any
payment due thereunder is 120 days or more past due as determined on a
contractual basis.”

The amendments to the Loan Agreement set forth in this Section 1 are limited to
the extent specifically set forth above and no other terms, covenants or
provisions of the Loan Agreement are intended to be affected hereby.

Section 2. COMMITMENTS. A new Schedule 1.1 is attached hereto as Exhibit A
setting forth the Commitments of the Lenders as of the Amendment No.4 Effective
Date and as of the Tender Offer Effective Date and upon each such date (or the
next Business Day), the Lenders shall make full cash Settlement with each other
either directly or through the Agent, as the Agent may direct or approve so that
each Lender’s funded portion of the Revolving Loans is equal to such Lender’s
Pro Rata Share of the outstanding Revolving Loans on the Settlement Date.

Section 3. CONSENT. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
Agent and the Lenders party hereto hereby consent to the (i) making the Tender
Offer on or after the Amendment No.4 Effective Date provided that no Default or
Event of Default exists at the time such offer is made and (ii) the purchase of
the publicly traded common stock of the Parent in accordance with the Tender
Offer on the Tender Offer Effective Date, subject to the conditions set forth in
the definition thereof of. Such consent is specifically limited as set forth in
this Section 3 and shall not be deemed a waiver of, or consent to a departure
from, any other term, covenant, provision or condition set forth in any of the
Loan Documents

Section 4.CONDITIONS PRECEDENT. The parties hereto agree that the amendments set
forth in Section 1 and Section 2 above (other than those amendments that take
effect upon the Tender Offer Effective Date, which amendments shall only take
effect upon satisfaction of the conditions set forth in the definition of Tender
Offer Effective Date) and the consent set forth in Section 3 above shall not be
effective until the satisfaction of each of the following conditions precedent:

(a) Documentation. The Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by the Borrower and all of the Lenders
then party to the Loan Agreement, and (ii) such other documents and certificates
as the Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of this Amendment
and any other legal matters relating to the Borrower or the transactions
contemplated hereby.

(b) Notes. Amended and restated notes shall have been executed by Borrowers and
delivered to each Lender that requests issuance of an amended and restated note.

 

8



--------------------------------------------------------------------------------

(c) Fees. Borrower shall have paid to Agent (i) a fee, for the ratable benefit
of each Lender, in an amount equal to $120,500; plus (ii) a fee in the amount of
$44,250, for the ratable benefit of each Lender whose Commitment is increasing
on the date of this Amendment, based on its share of the Commitment increase.

(d) Fees and Expenses. All fees and expenses payable to the Agent, including the
fees and expenses of counsel to the Agent, shall have been paid in full.

Section 5. ADDITIONAL AGREEMENTS. Borrower agrees to provide Agent with copies
of all public announcements or filings made by Borrower or Parent or
representative thereof in connection with the Tender Offer and all material
notices, objections, actions or other communications received by Borrower or
Parent, or publicly filed by any Person, relating to the Tender Offer and such
information as reasonably requested by Agent.

Section 6. REPRESENTATIONS AND WARRANTIES.

(a) In order to induce the Agent and the Lenders to enter into this Amendment,
the Borrower represents and warrants to the Agent and the Lenders as follows:

(i) The representations and warranties made by the Borrower in Article 8 of the
Loan Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date in which case such representations and warranties are true and correct on
and as of such earlier date.

(ii) Since the date of the Financial Statements delivered to the Lenders, no
material adverse change has occurred in the Borrower’s property, business,
operations or conditions (financial or otherwise).

(iii) No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

(b) In order to induce the Agent and the Lenders to enter into this Amendment,
the Borrower represents and warrants to the Agent and the Lenders that this
Amendment has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation.

Section 7. MISCELLANEOUS

(a) Ratification and Confirmation of Loan Documents. The Borrower hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which the Borrower
is a party.

(b) Fees and Expenses. The Borrower shall pay on demand all reasonable costs and
expenses of the Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent.

 

9



--------------------------------------------------------------------------------

(c) Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

(d) Governing Law; Waiver of Jury Trial. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 15.3 and 15.4 of the Loan
Agreement.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission (including .pdf files) shall be effective
as delivery of a manually executed counterpart hereof.

Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the Agent for such
purpose.

(f) Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

(g) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent, each Lender and their respective
successors and assigns (subject to Section 13.2 of the Loan Agreement).

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

The following parties have caused this Amendment No. 4 to Loan Agreement to be
executed as of the date first written above.

 

“BORROWER” NICHOLAS FINANCIAL, INC. By:

/s/ Ralph Finkenbrink

Name:

Ralph Finkenbrink

Title:

President & CEO

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

“AGENT” BANK OF AMERICA, N.A., as the Agent By:

/s/ Bruce Jenks

Name:

Bruce Jenks

Title:

Vice President

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

“LENDERS” BANK OF AMERICA, N.A., as a Lender By:

/s/ Bruce Jenks

Name:

Bruce Jenks

Title:

Vice President

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ Micah Dickey

Name:

Micah Dickey

Title:

Vice President

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Casey P. Johnson

Name:

Casey P. Johnson

Title:

Senior Vice President

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:

/s/ Michael S. Cameli

Name:

Michael S. Cameli

Title:

SVP

Signature Page to Amendment No. 4 to

Loan Agreement – Nicholas Financial, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 1.1 to Loan and Security Agreement

COMMITMENTS OF LENDERS:

(i) PRIOR TO THE TENDER OFFER EFFECTIVE DATE

 

Lender

   Revolver
Commitment      Pro
Rata
share  

Bank of America, N.A.

   $ 67,000,000         44.67 % 

First Tennessee Bank National Association

   $ 33,250,000         22.16 % 

Wells Fargo Bank, National Association

   $ 30,000,000         20.00 % 

BMO Harris Bank, N.A

   $ 19,750,000         19.67 % 

TOTAL

   $ 150,000,000         100 % 

(ii) ON AND AFTER THE TENDER OFFER EFFECTIVE DATE

 

Lender

   Revolver
Commitment      Pro
Rata
share  

Bank of America, N.A.

   $ 90,000,000         40.00 % 

First Tennessee Bank National

Association

   $ 35,000,000         15.55 % 

Wells Fargo Bank, National

Association

   $ 60,000,000         26.67 % 

BMO Harris Bank, N.A

   $ 40,000,000         17.78 % 

TOTAL

   $ 225,000,000         100 % 

Schedule 1.1 to Amendment No. 4 to

Loan Agreement